Lenroot, Judge,
delivered the opinion of the court:
This is an appeal from a decision of the Board of Appeals of the United States Patent Office offirming a decision of the Primary Exam*706iner rejecting all of the claims of appellant’s application upon the ground of prima facie use and sale of the involved device for more than one year prior to the date of liis application.
The sole question presented here is that presented and concurrently decided by us in the companion case of In re Donaldson, Appeal No. 4763, 31 C. C. P. A. (Patents) 701.
Our decision in that case is controlling here, and for the reasons therein stated the decision of the Board of Appeals is affirmed.